FILED
                             NOT FOR PUBLICATION                            DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SARYANA JUNIWATY,                                No. 13-71775

               Petitioner,                       A099-403-111

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH,

               Respondent.


                        On Petition for Review from an Order
                        of the Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

       Saryana Juniwaty, a native and citizen of Indonesia, seeks review of the

Board of Immigration Appeals’ (“BIA”) denial of her motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Juniwaty’s untimely motion

to reopen where she filed it more than 90 days after the final order of removal, see

8 C.F.R. § 1003.2(c)(2), and failed to establish materially changed circumstances

in Indonesia to qualify for an exception to the time limitations for a motion to

reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Najmabadi, 597 F.3d at 989–90

(evidence must be “qualitatively different” to warrant reopening).

      PETITION FOR REVIEW DENIED.




                                          2                                    13-71775